DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 5/3/2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not disclose or teach a modified oligonucleotide that targets a scNA2 gene and does not activate an RNAseH or RISC pathway.  This is not found persuasive because Collard et al do disclose oligonucleotides targeting SCNA2 RNA and disclose the use of LNA and PNA oligonucleotide which do not activate the above pathways. Furthermore US 201502328836 discloses oligonucleotide for increasing gene expression including SEQ ID NOS:667210, 667211, 1187095, 1187096, 146756, 146757, 290594, 290595, 475197, 475198, 475199, 550272, 550273, 550274, 546708, 154709, 1986676, 1986677, 1986677, 1986678, 2026966, and 2026966, all of which correspond with the instant SEQ ID NO:1 and where it is disclosed at paragraph 115 that the oligonucleotides can be modified so as to not elicit and RNAse response. The above prior art makes it clear that any special technical feature of the invention does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6, 8-11, 13, 14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/3/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 21, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 21 depend from a withdrawn claim 1 rendering the metes and bounds of the claim undeterminable without assumption. The remaining claims depend from claim 18 or 21.

The examiner notes, in the interest of compact prosecution that Collard et al (US2018002696) may be applicable as prior art upon correction of the issues addressed in the rejection above. Collard discloses the use of various oligonucleotide inhibitors targeted to an SCN2A RNA where it has been taught to utilize modifications that do not elicit RNAse pathways. Applicant is directed to paragraphs 13, 21, 25, 27, 40, 47, 69, 86, 130-132, 144, 147-166, 171, 180, 186, 196, 159, 269, and claims 7, 9, and 16, for example.

The examiner also notes that SEQ ID NO:272 appears to be free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635